An unpub|ishel|d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAl:)A

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

    

JEFFRIE RAY GLOVER, No. 64060
Appellant,
vs. l l 
THE STATE OF NEVADA, § § L § §§
Respondent. OCT j 5 2013
TRA 15 l106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990)`. Accordingly, we

ORDER this appeal DISMISSED.

 , J.

Hardesty

    

Cherry d

cc: Hon. Robert W. Lane, District Judge
Jeffrie Ray Glover
Nye County District Attorney
Attorney General/Carson City .
Nye County Clerk

)330%§4     g